Citation Nr: 1439681	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  The Veteran died in May 2002.  The appellant is the Veteran's widow.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for the cause of the Veteran's death.  In November 2010, the appellant was afforded a hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In March 2011, the Board remanded the appellant's appeal to the RO for additional action.  

In December 2012, the appellant was informed that the Veterans Law Judge who had conducted her November 2010 hearing had retired and she therefore had the right to an additional hearing before a different Veterans Law Judge.  The appellant requested an additional hearing.  In March 2013, the appellant was afforded a hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In May 2013, the Board denied service connection for the cause of the Veteran's death.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2014, the Court granted the Parties' Joint Motion for Remand; vacated the May 2013 Board decision; and remanded the appellant's appeal to the Board for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

REMAND

The Parties' Joint Motion for Remand states that the United States Army and Joint Services Records Research Center (JSRRC) failed to verify (1) whether the Army's 296th Military Police Company "assigned any soldiers for Agent Orange related MP duty between June 12, 1969, and July 23, 1970" and (2) whether the Army's 18th Military Police Company "assigned any soldiers for Agent Orange related MP duty between July 24, 1970, and January 22, 1971" and directs that the JSRRC again be asked to provide requested verification.  The Board has no discretion and must remand the instant appeal for compliance with the Court's March 2014 Order granting the Parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request that it verify (1) whether the Army's 296th Military Police Company assigned any soldiers for herbicide-related military police duty between June 12, 1969, and July 23, 1970 and (2) whether the Army's 18th Military Police Company assigned any soldiers for herbicide-related military police duty between July 24, 1970, and January 22, 1971.  

2.  Then readjudicate the issue of service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  If any benefit sought on appeal remains denied, the appellant and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

